Citation Nr: 0709930	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-24 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for the 
cause of death of the veteran.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 



INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.  The veteran died on July [redacted], 1978.  The 
appellant is the veteran's surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 RO decision.  


FINDINGS OF FACT

1.	The appellant received notice of a March 1996 rating 
decision denying her claim for service connection for the 
cause of death of the veteran because the evidence of record 
failed to show that the veteran's cause of death was related 
to service.  The appellant also received her right to appeal, 
however, did not appeal the March 1996 RO decision.  

2.	Evidence received subsequent to the March 1996 RO decision 
is evidence not previously submitted to the RO, but does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not present a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

1.	The March 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).

2.	New and material evidence has not been submitted, and the 
claim for entitlement to service connection for the cause of 
death of the veteran is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the appellant with notice of the VCAA 
in July 2002, prior to the initial decision on the claim in 
February 2003.  The VA also sent correspondence in June 2003 
after the appellant submitted additional evidence to support 
her claim, and prior to a December 2003 RO decision.  

Additionally, in reviewing an application to reopen a claim 
of service connection, as is this case, the VA must notify 
the appellant of the evidence and information that is 
necessary to both reopen the claim and to establish 
entitlement to the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  The RO sent 
correspondence to the appellant in March 2005 which described 
what is considered new and material evidence.  Therefore, the 
requirements for a VCAA notice has been met and to decide the 
appeal would not be prejudicial to the claimant.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notices advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant to send the 
evidence in her possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the veteran.  
The VA essentially requested any and all evidence in the 
claimant's possession in support of the claim.  38 C.F.R. § 
3.159 (b)(4) (2006). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  As the content 
requirements of the VCAA notices have been collectively 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

The RO also provided the claimant with a copy of the February 
2003 and December 2003 rating decisions and the June 2005 
statement of the case, which included a discussion of the 
facts of the claims, pertinent laws and regulations, 
notification of the bases of the decision, and a summary of 
the evidence considered to reach the decision.  Therefore, 
the Board concludes that VA satisfied its duty to notify the 
claimant and there is no outstanding duty to inform the 
claimant that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its duty to assist, the RO attempted to obtained 
the veteran's service medical records.  In February 1996, 
however, the National Archives and Records Administration 
(NARA) informed VA that no records could be located for the 
veteran.  NARA could not reconstruct the veteran's medical 
records, but did provide discharge documents pertaining to 
the veteran.  The Board finds that the VA has complied with 
its duty to conduct as complete a search as possible to 
locate any service documents in support of the appellant's 
claim.

VA also requested and obtained medical records from private 
physicians.  The claimant has not made the RO or the Board 
aware of any other evidence relevant to this appeal that 
needs to be obtained. Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to her claim.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine.  See 
38 U.S.C. § 5107(b). Dixon v. Derwinski, 3 Vet. App. 261, 264 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board will proceed with appellate review accordingly.

Evidence must be new and material to reopen a previously 
disallowed claim.  The appellant asserts that the veteran was 
diagnosed with rheumatic fever in service which damaged the 
veteran's heart, ultimately leading to his death.  The 
appellant filed a claim for the cause of death of the veteran 
in September 1995.  This claim was denied in March 1996 
because there was no evidence that the veteran's cause of 
death, coronary artery disease, was related to service.  The 
appellant was notified of her right to appeal and did not 
appeal the March 1996 decision.  The March 1996 decision 
became final.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.  The Board will evaluate the evidence submitted since 
the March 1996 decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as is this case, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

Prior to the March 1996 RO Decision, the RO reviewed the 
veteran's death certificate, letters written by the veteran 
while in service, VA and private medical records.  

The death certificate indicates that the veteran died from 
occlusive coronary artery disease.  No other underlying 
causes or significant conditions were noted on the death 
certificate.  No autopsy was performed.  

The appellant submitted several letters written by the 
veteran to his sister while he was in service.  These letters 
indicate that in April 1941 the veteran was hospitalized in 
service.  The veteran relayed an incident that he describes 
as a "heart attack" and the symptomatology of which was a 
rapidly beating heart, perspiration, shortness of breath and 
seeing black dots.  The veteran also mentions that he had 
electrocardiographs performed on his heart and described his 
condition as a "heart murmur" in October 1941.  
Additionally, in May 1944, a physician noticed a sound in the 
veteran's heart during a physical examination.  The veteran 
indicated that he was hospitalized, tests were performed and 
he was assigned to clerk duty with no exercise.  

The VA records indicate that the veteran had a history of 
myocardial infarction and received a permanent demand 
pacemaker in September 1977.  Additionally, the veteran had 
arteriosclerotic heart disease in May 1978.  

There is also a discharge summary dated in April 1978 
indicating that the veteran was brought to the emergency room 
and admitted.  The private physician indicates that the 
veteran had a history of coronary artery disease and 
peripheral vascular disease and had a myocardial infarction 
in February 1978.  

In March 1996, the RO found that there was no evidence of the 
veteran's coronary artery disease in service and he was not 
diagnosed with coronary artery disease until many years 
following his separation from service.  The RO concluded and 
the first evidence of the disease was too remote to be 
related to service.   The RO also concluded that the evidence 
failed to show that the veteran's cause of death, coronary 
artery disease, was related to service.  

Since the Mach 1996 RO decision, the appellant submitted 
private medical records dated in September 1973.  The  
medical records from a private physician diagnosed the 
veteran with arteriosclerotic heart disease, anterior wall 
ischemia.  

The private medical records dated in September 1973 and 
submitted after the March 1996 RO decision is new evidence 
because it is evidence not previously submitted to agency 
decisionmakers.  The evidence however, is not material 
because it does not relate to whether or not the veteran's 
coronary artery disease is related to service, an 
unestablished fact necessary to substantiate the claim for 
service connection.  The new evidence is cumulative of the 
evidence submitted prior to the March 1996 RO decision 
because it reiterates that the veteran was not treated for 
coronary artery disease until many years after service.  The 
evidence is also not material because it does not raise a 
reasonable possibility of substantiating the claim since it 
does not relate the veteran's coronary artery disease to 
service.  

This appeal would be in a different posture were it to 
contain a medical opinion from an appropriate specialist 
essentially stating that the evidence, including the 
veteran's letters written during service, tend to show the 
presence of cardiovascular disease.  In the absence of new 
and material evidence, however, the appellant is required to 
obtain such an opinion.  Therefore, because the evidence 
submitted since the March 1996 RO decision is new, but not 
material, the appellants claim for service connection for the 
cause of the veteran's death is not reopened.  


ORDER

Service connection for the cause of death of the veteran 
remains denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


